DETAILED ACTION
	This Office action is in response to the application filed May 7, 2020 and the election filed May 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of species (a), i.e., Figures 1-3, with claims 1-8 being readable thereon, in the reply filed on May 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In line 1 of each of claims 1-8, it is suggested that the preamble of “An [The] electric curtain” be changed to set forth what is being claimed, i.e., there is no feature or element in the claims that is directed to the assembly, device, etc., being “electric”. Applicants attention is also directed to the title.
In line 1 of claim 5, it is strongly suggested, for clarity, that “there are” be changed --the coupling member further comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 8 blurs the metes and bounds of the claim. In particular, it is unclear how the coupling member “protrudes out from” and “cover[s] the edge”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0354274 (Yu ‘274), alone.
With respect to claim 1, Yu ‘274 discloses an electric curtain (see title), assembled with an accessory (3) and comprising a curtain rod (1); a frame (see Figure 1 - the unnumbered element, near the left side, which is mounted at the end of the curtain rod 1 and which houses the driven wheel 12), detachably fixed (i.e., inherent due to the nature of how elements of a curtain assembly are assembled together - see Figure 1, where the top unnumbered curved element has three screw) to the curtain rod (1) and having a protruding structure (see Figure 1 - unnumbered, below numeral 13 and the curved element above numeral 13 with three screws “protruding” from the rod 1 towards the left) protruding from an end of the curtain rod (1), and the protruding structure having a fixed portion (unnumbered portion below numeral 13 in Figure 1), and the fixed portion having a driven wheel (12); and a coupling member (see Figure 2 - unnumbered element in the form of a sleeve which covers the frame), detachably coupled (see Figures 1) between the protruding structure and the accessory (3), and the coupled coupling member being disposed between the curtain rod (1) and the accessory (3); with respect to claim 8, wherein the end (unnumbered - to the right of the wheel 12, as in Figure 1) of the curtain rod (1) is formed into an edge, and the coupled coupling member (see Figure 2 - unnumbered element in the form of a sleeve which covers the frame) with a sufficient length to protrude out from the edge and cover the edge (see Figure 2).
The claims differ from Yu ‘274 in requiring the frame being movably fixed to the curtain rod (claim 1).
Although one cannot clearly ascertain how the frame is connected, fixed, etc. to the curtain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the elements such that the frame is “movably” fixed” to the rod, thereby increasing ease in disassembly of the system as needed, such as for repair thereof.
 
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show, suggest or provide rational for the specificity of the claimed elements of claim 2, and especially the location of the first and second screw members and the panels (see lines 5-6) of the curtain rail (see line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




June 5, 2022